                           UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 INFERNAL TECHNOLOGY, LLC and
 TERMINAL REALITY, INC.,

        Plaintiffs,                                 Civil Action No. 2:18-cv-00144-JRG

 v.                                                 JURY TRIAL DEMANDED

 MICROSOFT CORPORATION,

        Microsoft.

                      STIPULATION OF DISMISSAL UNDER RULE 41


       Plaintiffs Infernal Technology, LLC and Terminal Reality, Inc. (“Plaintiffs”) and

Defendant Microsoft Corporation (“Defendant”) have resolved this dispute and accordingly, under

Rule 41(a)(1)(A)(ii), stipulate to (i) the dismissal with prejudice of all claims made by Plaintiffs

against Defendant in this action and (ii) the dismissal without prejudice of Defendant’s

counterclaims against Plaintiffs in this action. Plaintiff and Defendant further stipulate that each

party will bear its own costs and attorneys’ fees in this action.

        Accordingly, pursuant to Federal Rule 41, the parties hereby request that the Court (i)

dismiss with prejudice all claims made by Plaintiffs against Defendant in this action and (ii)

dismiss without prejudice Defendant’s counterclaims against Plaintiffs in this action.
Dated: September 9, 2019                        Respectfully submitted,

KLARQUIST SPARKMAN, LLP                         BUETHER JOE & CARPENTER, LLC

By: /s/ Melissa R. Smith                        By: /s/ Niky R. Bagley
    Kristin L. Cleveland                             Eric W. Buether
    kristin.cleveland@klarquist.com                  State Bar No. 03316880
    121 S.W. Salmon Street, Suite 1600               Eric.Buether@BJCIPLaw.com
    Portland, Oregon 97204                           Christopher M. Joe
    Telephone: (503) 595-5300                        State Bar No. 00787770
                                                     Chris.Joe@BJCIPLaw.com
    Sonal N. Mehta                                   Brian A. Carpenter
    smehta@durietangri.com                           State Bar No. 03840600
    Eugene Novikov (pro hac vice)                    Brian.Carpenter@BJCIPLaw.com
    ENovikov@durietangri.com                         Kenneth P. Kula
    Timothy P. Horgan-Kobelski (pro hac vice)        State Bar No. 24004749
    tkobelski@durietangri.com                        Ken.Kula@BJCIPLaw.com
    Eric Wiener (pro hac vice)                       Niky R. Bagley
    EWiener@durietangri.com                          State Bar No. 24078287
    Andrew L. Perito                                 Niky.Bagley@BJCIPLaw.com
    aperito@durietangri.com                          Michael D. Ricketts
    DURIE TANGRI LLP                                 State Bar No. 24079208
    217 Leidesdorff Street                           Mickey.Ricketts@BJCIPLaw.com
    San Francisco, CA 94111                          Michael C. Pomeroy
    Telephone: (415) 362-6666                        State Bar No. 24098952
                                                     Michael.Pomeroy@BJCIPLaw.com
    Melissa R. Smith
    State Bar No. 24001351                           1700 Pacific Avenue
    melissa@gillamsmithlaw.com                       Suite 4750
    GILLAM & SMITH, LLP                              Dallas, TX 75201
    303 South Washington Avenue                      Telephone:      (214) 466-1279
    Marshall, Texas 75670                            Facsimile:      (214) 635-1830
    Telephone: (903) 934-8450
    Facsimile: (903) 934-9257                   ATTORNEYS FOR PLAINTIFFS
                                                INFERNAL TECHNOLOGY, LLC AND
ATTORNEYS FOR DEFENDANT                         TERMINAL REALITY, INC.
MICROSOFT CORPORATION
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on September 9, 2019 a true and correct copy of the

above and foregoing document was electronically filed in compliance with Local Rule CV-5(a)(3).

As such, this document was served on all counsel who have consented to electronic service.


                                                   /s/ Melissa R. Smith
